Case 2:19-cv-00103 Document 2 Filed 02/11/19 Page 1 of 22 PageID #: 14




                                                    2:19-cv-00103
Case 2:19-cv-00103 Document 2 Filed 02/11/19 Page 2 of 22 PageID #: 15
Case 2:19-cv-00103 Document 2 Filed 02/11/19 Page 3 of 22 PageID #: 16
Case 2:19-cv-00103 Document 2 Filed 02/11/19 Page 4 of 22 PageID #: 17
Case 2:19-cv-00103 Document 2 Filed 02/11/19 Page 5 of 22 PageID #: 18
Case 2:19-cv-00103 Document 2 Filed 02/11/19 Page 6 of 22 PageID #: 19
Case 2:19-cv-00103 Document 2 Filed 02/11/19 Page 7 of 22 PageID #: 20
Case 2:19-cv-00103 Document 2 Filed 02/11/19 Page 8 of 22 PageID #: 21
Case 2:19-cv-00103 Document 2 Filed 02/11/19 Page 9 of 22 PageID #: 22
Case 2:19-cv-00103 Document 2 Filed 02/11/19 Page 10 of 22 PageID #: 23
Case 2:19-cv-00103 Document 2 Filed 02/11/19 Page 11 of 22 PageID #: 24
Case 2:19-cv-00103 Document 2 Filed 02/11/19 Page 12 of 22 PageID #: 25
Case 2:19-cv-00103 Document 2 Filed 02/11/19 Page 13 of 22 PageID #: 26
Case 2:19-cv-00103 Document 2 Filed 02/11/19 Page 14 of 22 PageID #: 27
Case 2:19-cv-00103 Document 2 Filed 02/11/19 Page 15 of 22 PageID #: 28
Case 2:19-cv-00103 Document 2 Filed 02/11/19 Page 16 of 22 PageID #: 29
Case 2:19-cv-00103 Document 2 Filed 02/11/19 Page 17 of 22 PageID #: 30
Case 2:19-cv-00103 Document 2 Filed 02/11/19 Page 18 of 22 PageID #: 31
Case 2:19-cv-00103 Document 2 Filed 02/11/19 Page 19 of 22 PageID #: 32
Case 2:19-cv-00103 Document 2 Filed 02/11/19 Page 20 of 22 PageID #: 33
Case 2:19-cv-00103 Document 2 Filed 02/11/19 Page 21 of 22 PageID #: 34
Case 2:19-cv-00103 Document 2 Filed 02/11/19 Page 22 of 22 PageID #: 35
